Name: Commission Regulation (EEC) No 1548/87 of 3 June 1987 amending Regulation (EEC) No 1124/77 redefining the destination zones for export refunds or levies and for certain export licences for cereals and rice
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  plant product
 Date Published: nan

 No L 144/ 14 Official Journal of the European Communities 4. 6. 87 COMMISSION REGULATION (EEC) No 1548/87 of 3 June 1987 amending Regulation (EEC) No 1124/77 redefining the destination zones for export refunds or levies and for certain export licences for cereals and rice available in the Community ; therefore a specific destina ­ tion zone for ACP countries should be introduced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1449/86 (4), and in particular Article 17 (6) thereof, Whereas Commission Regulation (EEC) No 11 24/77 0, as last amended by Regulation (EEC) No 3817/85 (*), defined the destination zones to be used to fix export refunds or levies for cereals and rice ; Having regard to the third ACP-EEC Agreement, signed at Lome on 8 December 1984 f), in particular Article 34, thereof, one of the aims of which is to facilitate the purchase by the ACP-countries of agricultural products HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1124/77 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 1 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 June 1987. For the Commission Frans ANDRIESSEN Vice-President 0) OJ No L 181 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139, 23 . 5 . 1986, p. 29 . (3) OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 133, 13 . 5 . 1986, p. 1 . 0 OJ No L 134, 28 . 5 . 1977, p. 53 . ( «) OJ No L 368 , 30 . 12 . 1985, p. 16 . o OJ No L 86, 31 . 3 . 1986, p. 3 . 4. 6 . 87 Official Journal of the European Communities No L 144/15 ANNEX ZONE I (a) Libya Egypt Israel Lebanon Syria Cyprus Turkey (b) Morocco Algeria Tunisia (c) Jordan (d) Malta Yugoslavia Albania ZONE VII (a) Afghanistan Pakistan India (including Sikkim) Nepal Sri Lanka Bangladesh Burma Bhutan Islands of the Indian Ocean (except ACP countries) (b) Thailand Kampuchea Laos Japan Indonesia Malaysia Philippines (c) Other countries and territories of Asia and Oceania Australia New Zealand ZONE II (a) Poland Soviet Union (Baltic ports) (b) Norway Sweden Finland Faroe Islands Iceland Greenland ZONE III (a) Czechoslovakia Hungary (b) Romania Bulgaria Soviet Union (Black Sea ports) ZONE IV (a) Mexico, countries and territories of Central America (except ACP countries) ZONE VIII (ACP) Angola Antigua and Barbuda Bahamas Barbados Belize Benin Botswana Burkina Faso Burundi Cameroon Cape Verde Comores Congo Ivory Coast Djibouti Dominica Ethiopia Fiji Gabon Gambia Ghana Grenada Guinea Guinea-Bissau Equatorial Guinea Guyana Jamaica Kenya Kiribati Lesotho Liberia Madagascar Malawi Mali ' Mauritius Mauritania Mozambique Niger Nigeria Uganda Papua-New Guinea Central African Republic (b) Greater and Lesser Antilles and Bermuda (except ACP coun ­ tries) (c) Countries and territories of South America (Atlantic Coast) (d) Countries and territories of South America (Pacific Coast) ZONE V (a) Namibia (South West Africa) Ex-Spanish Sahara East and West African Coastal Islands (except ACP countries) (b) Republic of South Africa ZONE VI Countries and territories of the Arabian Peninsula Iraq Iran No L 144/ 16 Official Journal of the European Communities 4. 6. 87 ZONE VIII (ACP) (cont 'd) Rwanda St. Kitts-Nevis St. Vincent and the Grenadines St. Lucia Solomon islands Western Samoa Sao Tome and Principe Senegal Seychelles Sierra Leone Somalia Sudan Surinam Swaziland Tanzania Chad Togo Tonga Trinidad and Tobago Tuvalu Vanuatu Zaire Zambia Zimbabwe